Butler, J.,
delivered the opinion of the Court.
From the whole complexion of this case, it is not one that deserves the countenance and favor of the Court. It is founded on a stale demand; the original parties to the alleged contract not having had any direct dealings with each other since 1812 — a period of more than twenty-five years. The adjustment made by Wood, was, it seems at least fifteen years pay. It is evident that be bad paid some money to plaintiff' since the settlement made by Wood; and it may have been, that be was willing to pay some amount smaller and different from that which appears on the demand sued for. The acknowledgment imposing the obligation, should also have shown the demand upon which it was founded; so that the Court could have pronounced on its effect and validity. *323pay. It is evident that be bad paid some money to plaintiff' since the settlement made by Wood; and it may have been, that be was willing to pay some amount smaller and different from that which appears on the demand sued for. The acknowledgment imposing the obligation, should also have shown the demand upon which it was founded; so that the Court could have pronounced on its effect and validity.
The motion for a new trial is granted.